DETAILED ACTION
This office action is response to communications for Application No. 15/700,399 filed on 11/10/2021.
Claims 1, 2, 4-10, and 13-15 have been amended. 
Claim 11 has been cancelled. Claims 3 and 12 were previously cancelled.
Accordingly, 1, 2, 4-10, and 13-15 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101
	The applicant’s arguments with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive. Specifically, the limitations calculate simulation results for the air-conditioning system by performing simulation for the simulation model based on the estimated parameters, and perform operation change of the air-conditioning system based on the simulation result appears to overcome the mental process. Therefore, the rejection has been withdrawn.

35 U.S.C. 102
	The applicant’s arguments with respect to the 35 U.S.C. 102 rejections have been fully considered but moot in view of amendments. However, a new ground of rejection with respect to 35 U.S.C. 103 is made in view of newly found prior art references with respect to the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-10, and 13-15  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “determine whether each of conditions for model order reduction is satisfied based on each of the measurement data sets, the conditions each being associated with at least one model able to be reduced among the plurality of models, reduce the at least one model associated with a first condition of the conditions from the simulation model if the first condition is satisfied to obtain a first reduced order model each including part of the plurality of models resulting from the at least one model being reduced from the simulation model, reduce the at least one model associated with a second condition of the conditions from the simulation model if the second condition is satisfied to obtain a second reduced order model each including part of the plurality of models resulting from the at least one model being reduced from the simulation model…” The term “condition” has not been defined by the claims. There is insufficient antecedent basis for this limitation in the claim. 	Claims 2, 4-10 and 13 are also rejected due to their dependency. Claims 14 and 15 contains similar limitations and subject matter and are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (Non-Patented Literature, “A Systems Approach to High Performance Buildings: A Computational Systems Engineering R&D Program to Increase DoD Energy Efficiency”, hereinafter “DoD”). 
	Regarding Claim 1, DoD discloses an air-conditioning system evaluation apparatus (DoD, [Page 25 “3.1.2-3 HVAC and Central Plant Model and Assumptions”] [Page 26], “These measures have been categorized based on how they affect the building: Lighting and equipment, Envelope, HVAC terminal side and HVAC supply side (see Table 3.1.1 for the list of measures in each category).”) including a parameter estimation apparatus for calculating estimates for a plurality of parameters (DoD, [Page 20], “The report describes newly developed screening methodology and tools for early assessment of deep retrofit potential across the entire DoD stock of 250,000 buildings, use of sensitivity and uncertainty analysis tools to isolate critical design parameters and establish performance bounds during design, and reduced-order modeling tools for highly energy efficient building system control design.” [Page 26], “The approach to modeling these measures vary from simple changes in building model parameters (e.g. related to COP, envelope properties, set points etc.) based on engineering judgments to more detailed physics based models.”) of a simulation model for simulating an air environment of a space where the air-conditioning system is installed (DoD, [Page 58-60, “3.3 Whole Building Energy Performance Simulation”], “The suitability of available energy simulation tools for the project was evaluated using EnergyPlus, TRNSYS and Dymola/Modelica.”), the simulation model including a plurality of models (DoD, [Page 26, “3.1.2-4 Energy Conservation Measures, Models and Packages”], Table 3.1.4 discloses a plurality of models i.e., lighting and equipment, HVAC, and envelope models. [Page 143-145, “Low Energy Design Principles and Models”]) for calculating physical quantities output by a plurality of objects arranged in the air environment (DoD, [Page 133], “Figure 3.6.27 displays the temperature and the water vapor responses for zone 022. Recall that these are the controlled quantities in our H2 design formulation (that is, these are the quantities we wish to make insensitive to the disturbance).” [Page 167, “Parameter Variation and Simulation”], “In each model, almost every numeric parameter was varied to capture the quantitative influence of its variation on energy use in the building.”), the plurality of models each including part of the plurality of parameters (DoD, [Page 20], “The report describes newly developed screening methodology and tools for early assessment of deep retrofit potential across the entire DoD stock of 250,000 buildings, use of sensitivity and uncertainty analysis tools to isolate critical design parameters and establish performance bounds during design, and reduced-order modeling tools for highly energy efficient building system control design.” [Page 26], “The approach to modeling these measures vary from simple changes in building model parameters (e.g. related to COP, envelope properties, set points etc.) based on engineering judgments to more detailed physics based models.”), and the air-conditioning system evaluation apparatus comprising: 
(DoD, [Page 74], “The model takes about 15 minutes to simulate on a standard desktop computer with 2.8 GHz CPU.”) a plurality of measurement data sets (DoD, [Page 114], “Other boundary conditions needed to develop CFD models were the supply air temperature, flow rate, and ambient air temperature. These data were gathered from the building measurement system (BMS) for an accompanying ESTCP project.” [Page 114, Fig. 3.6.6]) corresponding to a plurality of time periods (DoD, [Page 59-60], “Data acquisition: Additional sensors may be deployed to capture more operation data that are not available from the existing building energy management system, such as plug power, actual lighting schedule, Page 60 fan power, etc. The data will be used to determine time-based internal heat gains, and to validate a baseline model.” [Page 113], “During an audit of the facility, HOBO sensors were installed at various locations in the drill-deck, and at various heights, and data was collected for a period of one week, May 12-19, 2010. The sensors logged temperature and humidity, at an interval of 5 minutes.”), which are acquired by sensors (DoD, [Page 59-60], “Data acquisition: Additional sensors may be deployed to capture more operation data that are not available from the existing building energy management system, such as plug power, actual lighting schedule, Page 60 fan power, etc.” [Page 88], “In order to perform model reduction, the top 20 critical parameters were identified for each month of sensor data.”), the plurality of measurement data sets each including input variables (DoD, [Page 91], “With these defined, we map their effects into the simulation input variables.” [Page 95], “This logic amongst the failure mode mappings to building energy simulation input variables must be defined and modeled.”) of the plurality of models (DoD, [Page 26, “3.1.2-4 Energy Conservation Measures, Models and Packages”], Table 3.1.4 discloses a plurality of models i.e., lighting and equipment, HVAC, and envelope models. [Page 143-145, “Low Energy Design Principles and Models”]); and 
	at least one processor programmed to (DoD, [Page 74], “The model takes about 15 minutes to simulate on a standard desktop computer with 2.8 GHz CPU.”);
(DoD, [Page 81], “Model Reduction Optimized performance using seven different reduced order models (as well as the full EnergyPlus model) will now be considered. The first four reduced models are generated by selecting a subset of parameters based on class: 1) All schedule parameters (180 parameters), 2) All envelope material properties (142 parameters), 3) Outdoor air controller properties (16 parameters), and 4) AHU fan parameters (48 parameters).” [Page 107], “Develop low-order models of airflow in rooms or zones equipped (or retrofitted) with low-energy terminal HVAC units, starting with high-fidelity CFD simulations. 2. Develop controllers that reject disturbances (solar radiation, occupant, etc.), maintain comfort, while minimizing energy consumption”. – Examiner’s Note: The applicant provides examples of conditions as an amount of change in temperature for a room, equipment status, occupants, etc. (refer to Fig. 6). Accordingly, DoD discloses Reduced Order Modeling (ROM) techniques with parameters associated with scheduling and thermal loads for occupants and HVAC equipment, which under the broadest reasonable interpretation, represents “conditions”.) for model order reduction is satisfied based on each of the measurement data sets (DoD, [Page 27-28], “Figure 3.1.4 shows the schematic of our overall approach. As indicated our approach can handle both parametric (e.g. envelope related parameters, setpoints etc.) and time varying uncertainty (e.g. internal heat gains, external weather conditions etc.)” [Page 111], “The control goal in this work is disturbance rejection, where the disturbances can be thought of those from solar radiation, ambient temperature, and internal heat gains from occupants, lights and plug loads.”  [Page 121], “We choose various control gains and, for each control gain, we compute the closed-loop response of the low-order model, for a given disturbance over a period of 8 hours. The disturbance chosen is from a design day, and consists of a combination of occupant schedule and solar radiation. For each simulation, we then compute the norm of the error (deviation from the set points) and the control effort…” – Examiner’s Note: The applicant provides examples of measurement sets as indoor/outdoor temp., power consumption, number of people, etc. over a period of time, (refer to Fig. 8). With respect to Fig. 7, this limitation merely represents determining which parameters of the plurality of models are to be “satisfied” at a certain time i.e., if there are occupants in a room at a certain time of day, temperature of a room, etc. Accordingly, DoD discloses reduced order modeling techniques with respect to varying thermal loads i.e., occupancy, equipment, and air temperature over a time period and calculating errors and deviations associated with the control effort, which under the broadest reasonable interpretation, represents the claimed limitations.), the conditions each being associated with at least one model able to be reduced among the plurality of models (DoD, [Page 27-28], “Figure 3.1.4 shows the schematic of our overall approach. As indicated our approach can handle both parametric (e.g. envelope related parameters, setpoints etc.) and time varying uncertainty (e.g. internal heat gains, external weather conditions etc.)” [Page 111], “The control goal in this work is disturbance rejection, where the disturbances can be thought of those from solar radiation, ambient temperature, and internal heat gains from occupants, lights and plug loads.”);
	reduce the at least one model associated with a first condition of the conditions from the simulation model if the first condition is satisfied to obtain a -2-U.S. Application No. 15/700,399Attorney Docket No. 02887.1048-00000first reduced order model (DoD, [Page 109], “Low-order models are developed using ERA, and controllers are developed to reject disturbances from solar radiation and occupant heat gains. The models and controllers are tested by comparing their predictions against CFD simulations, with feedback control. The models are also used to provide estimates of energy savings in different HVAC components over the baseline system.” [Page 121], “We choose various control gains and, for each control gain, we compute the closed-loop response of the low-order model, for a given disturbance over a period of 8 hours. The disturbance chosen is from a design day, and consists of a combination of occupant schedule and solar radiation. For each simulation, we then compute the norm of the error (deviation from the set points) and the control effort, defined as…” [Page 181], “Model Reduction Optimized performance using seven different reduced order models (as well as the full EnergyPlus model) will now be considered.”) each including part of the plurality of models resulting from the at least one model being reduced from the simulation model (DoD, [Page 113], “During an audit of the facility, HOBO sensors were installed at various locations in the drill-deck, and at various heights, and data was collected for a period of one week, May 12-19, 2010. The sensors logged temperature and humidity, at an interval of 5 minutes.” [Page 174], “The reduced-order models obtained using the techniques described in Section D.1 result in standard state-space equations, either in discrete or continuous time setting, with the control and disturbance terms explicitly appearing in the governing dynamic.” [Page 181], “Model Reduction Optimized performance using seven different reduced order models (as well as the full EnergyPlus model) will now be considered.” – Examiner’s Note: DoD discloses a controlled closed-loop Model Reduction technique over a time period for the plurality of models, which under the broadest reasonable interpretation, represents a first reduced order model, including a part from the plurality of models over time.);
	reduce the at least one model associated with a second condition of the conditions from the simulation model if the second condition is satisfied to obtain a second reduced order model each including part of the plurality of models resulting from the at least one model being reduced from the simulation model (Examiner’s Note: Refer to the citations above regarding the first reduced order model. As noted above, DoD discloses a controlled closed-loop Model Reduction technique over a time period for the plurality of models, which under the broadest reasonable interpretation, represents a generating a second reduced order model, including a part from the plurality of models over time.);
	calculate estimates of the parameters of the first reduced order model based on the measurement data set for which the first condition is satisfied among the plurality of measurement data sets (DoD, [Page 80], “Optimization results are presented in Figures 3.4.8 and 3.4.9 for many different test cases which investigate the optimal solution based on all parameters as well as reduced models that use different subsets of the whole parameter set.” [Page 163], “The meta-model that is generated has the same dimension as the full energy model (e.g. EnergyPlus or TRNSYS) and therefore model reduction is often desired for more manageable analysis. That is, if the full energy model has 2050 uncertain parameters and 8 informative outputs, the meta-model will have the same input-output dimensions. Model reduction can be performed by omitting some of the input data and asking the regression algorithm to find the best fit using only key input parameters.” – Examiner’s Note: The claims merely recite calculating estimates of parameters but doesn’t explicitly state what the estimates of parameters are referring to or how they’re being calculated based on the data measurement sets. Accordingly, DoD discloses an optimal solution techniques with respect to all parameters of a reduced order model, which under the broadest reasonable interpretation, calculating estimates of parameters under satisfying conditions.);
	specify a parameter of the second reduced order model which is common with the first reduced order model among the parameters of the second reduced order model (DoD, [Page 20], “The report describes newly developed screening methodology and tools for early assessment of deep retrofit potential across the entire DoD stock of 250,000 buildings, use of sensitivity and uncertainty analysis tools to isolate critical design parameters and establish performance bounds during design, and reduced-order modeling tools for highly energy efficient building system control design.” [Page 80], “Optimization results are presented in Figures 3.4.8 and 3.4.9 for many different test cases which investigate the optimal solution based on all parameters as well as reduced models that use different subsets of the whole parameter set.” [Page 163], “Model reduction can be performed by omitting some of the input data and asking the regression algorithm to find the best fit using only key input parameters.” – Examiner’s Note: DoD discloses the ability to isolate critical design parameters and omitting input data to determine only key parameters between the reduced order models, which under the broadest reasonable interpretation, represents specifying a “common” parameter between the models. Accordingly, the final reduced order models would contain common parameters (key input parameters) between the plurality of models.) and determine an estimate of the specified parameter to same value as the estimate of the parameter calculated for the first reduced order model (DoD, [Page 81], “The second subset of parameters were selected based on their influence as calculated from sensitivity analysis. To identify the most influential parameters, the parameters that were presented in Figure 3.4.7 are ordered in terms of their importance and three more reduced order meta-models.” [Page 74], “To perform uncertainty analysis, almost all numeric parameters in the EnergyPlus model were selected as uncertain, a few of the parameters were chosen to be held constant in the analysis like architectural parameters (size, shape and orientation of the building).” [Page 163], “Model reduction can be performed by omitting some of the input data and asking the regression algorithm to find the best fit using only key input parameters.” – Examiner’s Note: DoD discloses the ability to select a subset of parameters based on their influence as well as the model reduction technique using only key input parameters and further the ability to specific constant parameters for modeling, which under the broadest reasonable interpretations, represents determining estimates of parameters to be the same values throughout the model reduction process. The applicant provides examples of determining a “same value” as merely constant values with respect to the model reduction process, refer to [0052, 0056, 0075]);
	calculate an estimate of a parameter of the second reduced order model which is uncommon with the first reduced order model based on the measurement data set for which the second condition is satisfied among the plurality of measurement data set (DoD, [Page 20], “The report describes newly developed screening methodology and tools for early assessment of deep retrofit potential across the entire DoD stock of 250,000 buildings, use of sensitivity and uncertainty analysis tools to isolate critical design parameters and establish performance bounds during design.” [Page 27-28], “Figure 3.1.4 shows the schematic of our overall approach. As indicated our approach can handle both parametric (e.g. envelope related parameters, setpoints etc.) and time varying uncertainty (e.g. internal heat gains, external weather conditions etc.)” [Page 80], “Optimization results are presented in Figures 3.4.8 and 3.4.9 for many different test cases which investigate the optimal solution based on all parameters as well as reduced models that use different subsets of the whole parameter set.” [Page 163], “Model reduction can be performed by omitting some of the input data and asking the regression algorithm to find the best fit using only key input parameters.” - Examiner’s Note: Similar to above regarding “common parameters”, DoD discloses the ability to isolate critical design parameters and omitting input data to determine only key parameters between the reduced order models over a period of time by utilizing different subsets and parameters over varying occupancy and thermal loads, which under the broadest reasonable interpretation, represents calculating estimates of parameters to determine “uncommon parameters” between the reduced order models over time to achieve a model with only the common parameters.); 
	calculate simulation results for the air-conditioning system by performing simulation for the simulation model based on the estimated parameters (DoD, [Page 167], “In each model, almost every numeric parameter was varied to capture the quantitative influence of its variation on energy use in the building.” [Page 172], “In both models, almost all parameters were considered uncertain (700-900), and thousands of simulations were performed to quantify how this uncertainty influences the predicted energy consumption.” [Page 185], “The resulting model can be used for control design using techniques described in earlier sections. To test the performance of the resulting modes, we first compare results from FLUENT simulations (i.e. data) with simulations based on our POD model.”) and 
	perform operation change of the air-conditioning system based on the simulation result (DoD, [Page 163], “This model reduction technique is particularly useful when performing optimization as it is not often that a building designer or manager has the ability to alter all parameters of the building to obtain an optimal design and operation approach.” [Page 165], “Key conclusions are that the most sensitive parameters of the model are for building operation (i.e. scheduling), and a low energy building design with well integrated envelope and equipment systems is more robust to parameter variations than a conventional design that does not explicitly address sub-system interactions.”).

	DoD may not necessarily, explicitly disclose calculating estimates of parameters which are uncommon and common with respect to a plurality of reduced order models and measurement data sets like [Fig. 8] of the instant application. However, one of ordinary skill in the art would have recognized the Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way.
	The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. Referring to MPEP (2143), examples of rationales that may support a conclusion of obviousness include:
 C. Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way
	The applicant provides examples of a Reduced Order Modeling technique as merely omitting or simplifying parts of model elements in a simulation model (Instant app., [0061], “The model order reduction means to omit or simplify a part of model elements included in a simulation model. For example, there is model order reduction in which, on the assumption that heat generation from a human body can be ignored, the human heat generation model is omitted. Further, there is model order reduction in which, if temperature change is at a negligible level, the left-hand side of Expression (1-1) is simplified to 0. The conditions for model order reduction possibility are conditions for performing model order reduction.”). Accordingly, as cited and noted above, DoD discloses a Reduced Order Modeling technique including a plurality of models associated with varying occupancy and thermal loads from measured sensor data over time and isolating key parameters and omitting unnecessary input data (DoD, [Page 20], “The report describes newly developed screening methodology and tools for early assessment of deep retrofit potential across the entire DoD stock of 250,000 buildings, use of sensitivity and uncertainty analysis tools to isolate critical design parameters and establish performance bounds during design, and reduced-order modeling tools for highly energy efficient building system control design.” DoD, [Page 163], “Model reduction can be performed by omitting some of the input data and asking the regression algorithm to find the best fit using only key input parameters. These key input parameters can be chosen based on some intuition (e.g. by choosing all envelope, or all scheduling parameters), but this often results in a metamodel that is not fit very well.”). Therefore, in view of the KSR rejection, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to use a known Reduced Order Modeling technique to calculate estimates of parameters with respect to varying measurement data sets acquired from sensors to determine uncommon and common parameters with respect to varying occupational and thermal loads over time to achieve a reduced order model with a fewer number of parameters (DoD, [Page 20], “The report describes newly developed screening methodology and tools for early assessment of deep retrofit potential across the entire DoD stock of 250,000 buildings, use of sensitivity and uncertainty analysis tools to isolate critical design parameters and establish performance bounds during design, and reduced-order modeling tools for highly energy efficient building system control design.” DoD, [Page 163], “Model reduction can be performed by omitting some of the input data and asking the regression algorithm to find the best fit using only key input parameters. These key input parameters can be chosen based on some intuition (e.g. by choosing all envelope, or all scheduling parameters), but this often results in a metamodel that is not fit very well.”).

	Regarding Claim 2, DoD discloses an air-conditioning system evaluation apparatus according to claim 1, wherein the at least one processor calculates the estimates of the parameters of the first reduced order model prior to calculating the estimates of the parameters of the second reduced order model when a number of models included in the first reduced order model is larger than a number of models included (DoD, [Page 71], “The challenge in model-based analysis of building systems lies in the mathematical complexity of the models (e.g. discontinuities), computation time, and the enormous numbers of parameters within these models. The techniques developed in this project which are described below address these three concerns by applying advanced mathematical tools to efficiently manage the vast number of parameters as well as approximate characteristics of the model at discontinuities in a numerically efficient way.” [Page 163], “Model reduction can be performed by omitting some of the input data and asking the regression algorithm to find the best fit using only key input parameters.” – Examiner’s Note: DoD discloses the ability to start with an enormous and vast number of parameters and the model reduction process omitting certain input data to identify key parameters, which under the broadest reasonable interpretation, represents the first reduced order model containing a larger number than the second reduced order model.).

	Regarding Claim 4, DoD discloses the air-conditioning system evaluation apparatus according to claim 1, wherein the simulation model includes a room model calculating an amount of heat of a room of a building provided with the air-conditioning system (DoD, [Page 110], “An example of a control objective can be stated as follows: given a disturbance d(t) over a region of the boundary, determine a control input u(t) (that depends on the choice of HVAC component), over another region of the boundary that maintains the average temperature in the occupied region of the room at a certain desired value…”), an air-conditioning equipment model calculating an amount of heat generated by the air-conditioning system (DoD, [Page 69], “Interestingly enough, simulations for standalone equipment model for the building had much less problems running. To be able to run simulations at all, a series of simplifications needed to be made to HVAC equipment. For example, heat exchangers were modeled as a simple heat transfer from one flow to another, parasitic heat from fans was not modeled, dampers were modeled as ideal flow control, etc.” [Page 107], “Develop low-order models of airflow in rooms or zones equipped (or retrofitted) with low-energy terminal HVAC units, starting with high-fidelity CFD simulations.”), and a model calculating an amount of heat generation by a heat source existing in the room (DoD, [Page 59], “An EnergyPlus model takes as inputs a description of the building (e.g., geometry, materials, roof type, window type, shading geometry, location, orientation), its usage and internal heat gains (as a scheduled function of time), and the HVAC equipment and system description (e.g., chiller performance, air and water loop specifications), and then computes the energy flows, zonal temperatures, airflows, and comfort levels on sub-hourly intervals for periods of days to years.” [Page 109], “Low-order models are developed using ERA, and controllers are developed to reject disturbances from solar radiation and occupant heat gains.”).

	Regarding Claim 5, DoD discloses an air-conditioning system evaluation apparatus according to claim 4, 	
	wherein the at least one processor decides initial values for the parameters of the first reduced order model (DoD, [Page 116], “The resulting model has these boundary conditions as inputs, and allows perturbations about these baseline values.” [Page 181], “To obtain nominal operating conditions for the room, we use constant heat flux values for the boundary conditions, and an initial condition with zero velocity and a uniform temperature of 24 deg C.” – Examiner’s Note: DoD discloses baseline values associated with the reduced order models as well as initial conditions associated with the energy model, which under the broadest reasonable interpretation, represents an “initial value”.), based on information about an outline of the building provided with the air-conditioning system (DoD, [Page 91], “We begin by defining the systems in the building to analyze for energy loss failure modes. This includes establishing basic building parameters such as layout, floor plans, zones, schedules, and material construction.” – Examiner’s Note: The applicant provides examples of an outline of a building as merely representing the area, floor, zones, and structures associated with the building, refer to [0033]. Accordingly, DoD discloses basic building parameters, which includes the building information.);
(DoD, [Page 163], “The meta-model that is generated has the same dimension as the full energy model (e.g. EnergyPlus or TRNSYS) and therefore model reduction is often desired for more manageable analysis. That is, if the full energy model has 2050 uncertain parameters and 8 informative outputs, the meta-model will have the same input-output dimensions. Model reduction can be performed by omitting some of the input data and asking the regression algorithm to find the best fit using only key input parameters. These key input parameters can be chosen based on some intuition (e.g. by choosing all envelope, or all scheduling parameters), but this often results in a metamodel that is not fit very well. It is more useful to select the most influential parameters (say top 1-10%) to use for the model fit.” – Examiner’s Note: The applicant provides example of “adopting estimates” as merely determining influential parameters to be included in the reduced order model i.e., to reduce the number of parameters with respect to a regression analysis, refer to [0004]. Accordingly, DoD discloses a model reduction process to omit parameters from the full energy model and further determining the most influential parameters, which under the broadest reasonable interpretation, represents the claimed limitations.).

	Regarding Claim 6, DoD discloses the air-conditioning system evaluation apparatus according to claim 4, wherein: 
	the at least one processor generates the room model based on a room model specificity setting (DoD, [Page 24], “Floor Area, number of floors, building exterior shape and floorplan, or Exterior dimensions, overall height or floor-to-floor height, glazing fractions.” [Page 107] Develop low-order models of airflow in rooms or zones equipped (or retrofitted) with low-energy terminal HVAC units, starting with high-fidelity CFD simulation.” – Examiner’s Note: The applicant provides examples of a “room model specificity setting” as merely setting a number of rooms (zones), floors, etc., refer to [0087]. Accordingly, DoD discloses areas, floors, and dimensions for rooms, which under the broadest reasonable interpretation, represents the claimed limitations.); and 
(DoD, [Page 107], “Develop low-order models of airflow in rooms or zones equipped (or retrofitted) with low-energy terminal HVAC units, starting with high-fidelity CFD simulation.”).

	Regarding Claim 7, DoD discloses the air-conditioning system evaluation apparatus according to claim 1, wherein the conditions for model order reduction include a condition based on building operation information which is information about operation of a building provided with the air-conditioning system (DoD, [Page 20], “The methodology consists of tools for rapid survey, audit, retrofit option analysis, and selection to ensure robust design and operation of buildings.” [Page 59], “An EnergyPlus model takes as inputs a description of the building (e.g., geometry, materials, roof type, window type, shading geometry, location, orientation), its usage and internal heat gains (as a scheduled function of time), and the HVAC equipment and system description (e.g., chiller performance, air and water loop specifications).”) or operation of facilities or equipment in the building (DoD, [Page 74], “The nominal values for parameters were chosen from (1) as-built architectural, mechanical and control drawings (e.g. thermal properties of envelope and windows); (2) actual building operation (e.g. lighting and AHU operation schedules).”).

	Regarding Claim 8, DoD discloses the air-conditioning system evaluation apparatus according to claim 7, wherein the building operation information includes at least information about an operation schedule of the building (DoD, [Page 59], “An EnergyPlus model takes as inputs a description of the building (e.g., geometry, materials, roof type, window type, shading geometry, location, orientation), its usage and internal heat gains (as a scheduled function of time)...”), or the facilities or equipment in the building (DoD, [Page 74], “The nominal values for parameters were chosen from (1) as-built architectural, mechanical and control drawings (e.g. thermal properties of envelope and windows); (2) actual building operation (e.g. lighting and AHU operation schedules).”).

	Regarding Claim 9, DoD discloses the air-conditioning system evaluation apparatus according to claim 1, wherein the at least one processor further programmed to present: 
	an input interface configured to accept information  (DoD, [Page 67], “The platform we tested consists of Dymola integrated development environment that has Modelica compiler, graphic user interface, and visualization tools”); and 
	an output interface configured to output information (DoD, [Page 67], “The platform we tested consists of Dymola integrated development environment that has Modelica compiler, graphic user interface, and visualization tools”);
	wherein the output interface outputs information about the first reduced order model and the second reduced order model (DoD, [Page 81, Table 3.4.4], [Page 91, Fig, 3.5.1] – outputting steps);
	the input interface receives a sequential order of the first reduced order model and the second reduced order model in which the respective parameters are calculated (DoD, [Page 81, Table 3.4.4] discloses the most influential parameters for reduced order modeling in sequential order. Further, as noted above, DoD discloses time-varying techniques with respect to measurement data from sensors, which under the broadest reasonable interpretation, represents receiving the models sequentially over time.) and 
	the at least one processor calculates the estimates of the parameters for the first reduced order model and the second reduced order model in the sequential order (DoD, [Page 81, Table 3.4.4] discloses the most influential parameters for reduced order modeling in sequential order. [Page 91, Fig, 3.5.1] – outputting steps. [Page 121], “We choose various control gains and, for each control gain, we compute the closed-loop response of the low-order model, for a given disturbance over a period of 8 hours.” – Examiner’s Note: DoD discloses a closed-loop simulation, which under the broadest reasonable interpretation, represents calculating estimates for a first and second order model respectively. Further, as noted above, DoD discloses time-varying techniques with respect to measurement data from sensors, which under the broadest reasonable interpretation, represents receiving the models sequentially over time.).

	Regarding Claim 10, DoD discloses the air-conditioning system evaluation apparatus according to claim 1, wherein the at least one processor makes judgments about whether candidate values are adopted as the estimates, based on simulation results for the candidate values and the measurement data sets corresponding to the first reduced order model and the second reduced order model (DoD, [Page 163], “The meta-model that is generated has the same dimension as the full energy model (e.g. EnergyPlus or TRNSYS) and therefore model reduction is often desired for more manageable analysis. That is, if the full energy model has 2050 uncertain parameters and 8 informative outputs, the meta-model will have the same input-output dimensions. Model reduction can be performed by omitting some of the input data and asking the regression algorithm to find the best fit using only key input parameters. These key input parameters can be chosen based on some intuition (e.g. by choosing all envelope, or all scheduling parameters), but this often results in a metamodel that is not fit very well. It is more useful to select the most influential parameters (say top 1-10%) to use for the model fit.” – Examiner’s Note: The applicant provides example of “adopting estimates” as merely determining influential parameters to be included in the reduced order model i.e., to reduce the number of parameters with respect to a regression analysis, refer to [0004]. Accordingly, DoD discloses a model reduction process to omit parameters from the full energy model and further determining the most influential parameters, which under the broadest reasonable interpretation, represents the processing making “judgements” with respect to candidate values i.e., parameters for model order reduction.), and causes the candidate values to be the estimates based on results of the judgments (DoD, [Page 163], “The meta-model that is generated has the same dimension as the full energy model (e.g. EnergyPlus or TRNSYS) and therefore model reduction is often desired for more manageable analysis. That is, if the full energy model has 2050 uncertain parameters and 8 informative outputs, the meta-model will have the same input-output dimensions. Model reduction can be performed by omitting some of the input data and asking the regression algorithm to find the best fit using only key input parameters. These key input parameters can be chosen based on some intuition (e.g. by choosing all envelope, or all scheduling parameters), but this often results in a metamodel that is not fit very well. It is more useful to select the most influential parameters (say top 1-10%) to use for the model fit.).
  
	Regarding Claim 13, DoD discloses the air-conditioning system evaluation apparatus according to claim 1, wherein the simulation for the simulation model is performed based on a simulation condition based on information about a building, or facilities or equipment in the building (DoD, [Page 74], “To perform uncertainty analysis, almost all numeric parameters in the EnergyPlus model were selected as uncertain, a few of the parameters were chosen to be held constant in the analysis like architectural parameters (size, shape and orientation of the building).”[Page 77, Table 3.4.2], “Air cooled chiller (chiller reference capacity, reference COP, reference leaving chilled water temperature, etc.).” – Examiner’s Note: The applicant provides examples of a “simulation condition” as fluctuating or constant parameters, or rated capacities, refer to [0107-0110]. Accordingly, DoD discloses determining constant parameters as well as conditions with respect to chillers, which under the broadest reasonable interpretation, represents the claimed limitations).

	Regarding Claim 14, DoD discloses an air-conditioning system evaluation method. Refer to Claim 1 which contains similar limitations and subject matter. 

	Regarding Claim 15, DoD discloses a non-transitory computer readable medium having a computer program stored therein which causes a computer when executed by the computer (DoD, [Page 74], “The model takes about 15 minutes to simulate on a standard desktop computer with 2.8 GHz CPU.”). Refer to Claim 1 which contains similar limitations and subject matter.

Conclusion
	Claims 1, 2, 4-10, and 13-15 are rejected.

Pertinent Arts of Record:
	Braun et al. (Non-Patented Literature, “Whole Building Control System Design and
Evaluation: Simulation-Based Assessment”) discloses Reduced Order Modeling techniques with respect to a plurality of models to reduce the order and number of parameters.
	Harish et al. (Non-Patented Literature, “Reduced order modeling and parameter identification of a building energy system model through an optimization routine”) discloses in order to reduce the model order and hence, its complexity a non-linear time invariant optimization algorithm is developed. The algorithm assists in estimating the parameters of the reduced order state space model.
	Deng et al. (Non-Patented Literature, “Reduced order modeling and parameter identification of a building energy system model through an optimization routine”) discloses it is necessary to consider the reduced models with simpler structure and less number of parameters for the ease of parameter estimation and data fitting.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-1512. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/P.T.P./Examiner, Art Unit 2146                                                                                                                                                                                     03/12/2021

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146